Citation Nr: 1549523	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to reinstatement of VA Post-9/11 GI Bill (Chapter 33) educational benefits.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel











INTRODUCTION

The Veteran had active military service from April 1997 to August 2001.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 Administrative Decision from the Department of Veterans Affairs (VA) Educational Center in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran was awarded VA educational benefits under Chapter 33 by VA in August 2010.  

2.  The Veteran was awarded those benefits due to an administrative error that listed the service separation date as September 30, 2002, when in fact the service separation date was August 15, 2001.  

3.  The Veteran does not have the necessary qualifying service for VA educational benefits under Chapter 33.  


CONCLUSION OF LAW

The requirements for eligibility for educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) have not been met.  38 U.S.C.A. § 3311 (West 2014); 
38 C.F.R. §§ 21.9505, 21.9520 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Generally, VA has duties to notify and assist claimants in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, such procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, the applicable regulatory notification procedure is contained in 38 C.F.R. § 21.1031 (2015).  See 38 C.F.R. § 21.7030 (2015) (specifically applying the provisions of 
38 C.F.R. § 21.1031 to claims for educational assistance under Chapter 30). 

Moreover, the provisions pertaining to VA's duties to notify and assist do not apply to a claim when, as in this case, resolution of the claim is based on the interpretation of the applicable law, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required to assist the Veteran.

Reinstatement of VA Post-9/11 GI Bill Benefits

The Veteran disagreed with denial of reinstatement of Chapter 33 education benefits.  The Veteran contends that she detrimentally relied on information from VA that stated she qualified for 60 percent of the benefits payable under the Post-9/11 GI Bill program.  

The evidence shows that VA was clearly in error in its determination that the Veteran qualified for 60 percent of the benefits payable under the Post-9/11 GI Bill program.  VA relied upon an incorrect date of service separation.  VA was erroneously informed on the Department of Defense website that the Veteran's service separation date was September 30, 2002.  The DD Form 214, which is the controlling document on all matters related to service dates, states that the Veteran's service separation date was actually August 15, 2001.  The Veteran has not provided any information that disputes this fact, nor has she suggested that the service separation dated was other than August 15, 2001; thus, the undisputed facts in this case are that the Veteran's service separation date was August 15, 2001. 

The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  To be eligible for these benefits, an individual must have served on active duty for at least 90 day aggregate after September 10, 2001.  See 38 C.F.R. § 21.9520.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2014).  For members of the Army National Guard of the United States or the Air National Guard of the United States, such as applicable here, qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C.A. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. 
§ 3301(1)(C) (West 2014).

Based upon the DD Form 214, and in the absence of any contention or evidence to the contrary other than the erroneous Department of Defense website listing, the undisputed evidence shows that the Veteran has no qualifying dates of active duty 

service to qualify for Post-9/11 GI Bill educational benefits.  VA has issued an administrative decision in June 2011 informing the Veteran of the mistake.  On the June 2011 award letter, the dates of service were listed incorrectly, and it should have been evident to the Veteran that there had been a mistake.  

The Veteran has argued that she based her decision to attend Westwood College on the information she received from the VA that she was eligible for such educational benefits.  Such contentions are not relevant to the issue on appeal, but pertain instead to the question of waiver of overpayment issue that is not on appeal.  This argument is irrelevant to the legal question of eligibility.  Such arguments are further mooted by VA's favorable grant of waiver of the overpayment in the amount of $10,227.90. 

Here, Congress has only authorized VA to provide educational assistance benefits under Post-9/11 GI Bill (Chapter 33) for veteran's whose service terminated after September 10, 2001; the Veteran's service terminated in August 2001.  Congress has not authorized this educational benefit for those veterans whose service terminated prior to September 11, 2001.  38 U.S.C.A. § 3311; 38 C.F.R. 
§§ 21.9505, 21.9520. 

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 511, 7104 (West 2014); see also Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend . . . benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management  v. 

Richmond, 496 U.S. 414, 426 (1990).  Without the necessary qualifying service, the Veteran does not meet the basic eligibility requirement for educational benefits under Chapter 33.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Post-9/11 GI Bill (Chapter 33, Title 38, United States Code), is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


